1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 08/20/2020. 
Claims 1-18 are presented for examination. 
The examiner has considered references in applicant’s IDS form 1449 received on 02/23/2021. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-18 are directed to a system which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or verifying a stated income in this case. The independent claims recite the receiving, determining, receiving, determining, determining and outputting steps, which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of verifying a stated income using these additional elements: computing apparatus. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing apparatus to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0066203 A1 to Finicity Corporation (hereinafter "Finicity") in view of US 2018/0204111 A 1 to Z Advanced Computing, Inc. (hereinafter "Z").
Regarding claim 1:   Finicity discloses a method for verifying a stated income (Abstract), the method comprising: receiving, by a financial verification computing apparatus, financial information (para [0029] - "includes a step of receiving payroll provider information, user identification and password information and authorization to use the user identification and password information to access the payroll provider account from the consumer computing device over the consumer communicative connection"); determining, by the financial verification computing apparatus, an income stream from the financial information (para [0031] - "payroll information for the consumer may include payroll information for a plurality of pay periods. The payroll information for the consumer may include net income and gross income paid to the consumer during a pay period"); receiving, by the financial verification computing apparatus, the stated income and income information (para [0029] - "includes a step of receiving payroll provider information ... to access the payroll provider account from the consumer computing device over the consumer communicative connection ... uses the payroll information for the consumer to establish or verify an income of the consumer''); determining, by the financial verification computing apparatus, a calculated income using the income stream and income information (para [0035] - "income-verification server may determine information ... such as net pay, gross pay"); determining, by the financial verification computing apparatus, a verification result using the calculated income (para [0029] - "uses the payroll information for the consumer to establish or verify an income of the consumer''); and outputting the verification result (para [0053] - "system 52 is typically used .. in conjunction with ... sending requests to the income-verification provider ... and in receiving evaluations or reports ... from the income-verification provider"). Finicity does not 
Regarding claim 2:  Finicity and Z disclose the method according to claim 1. Finicity further discloses wherein the income information comprises an employer name (para (0035] - "income verification server may determine ... employer name"). Z discloses wherein the information comprises a zip code and a start date when the stated income began (para (1275] - "data mentioned above are expressed in terms of the house address and zip code"; para [2032] - "data analytics are on the following data types: ... employment history").
Regarding claim 3: Finicity and Z disclose the method according to claim 1. Finicity further discloses wherein the step of determining the income stream from the financial information further comprising, collecting, by the financial verification computing apparatus, financial transactions (para [0054] - "Each financial institution ... operates one or more computer systems that are operatively or communicatively connected to the network 38 and that can provide information about the ... accounts and transactions ... to the income-verification server 50 over the network").
Regarding claim 4: Finicity and Z disclose the method according to claim 3. Z further discloses further comprising, tokenizing, by the financial verification computing apparatus, a name of each of the financial transactions (para (2302] - "use word and sentence tokenization, related 
Regarding claim 5:  Finicity and Z disclose the method according to claim 4. Z further discloses further comprising, identifying, by the financial verification computing apparatus, the names of each of the financial transactions that are similar through a string comparison algorithm (para [1520] - "similarity measure is used between two fuzzy set (based on a similarity approach, e.g., Jaccard similarity coefficient"; para (1822] - "for pattern recognition or classification, we use clustering tree, e.g. with Euclidean distance or Hamming distance").
Regarding claim 6: Finicity and Z disclose the method according to claim 5. Z further discloses wherein the income stream comprises the financial transactions with similar names (para (1520] - "similarity measure is used between two fuzzy set (based on a similarity approach, e.g., Jaccard similarity coefficient").
Regarding claim 7:  Finicity and Z disclose the method according to claim 6. Finicity further discloses further comprising, determining, by the financial verification computing apparatus, a periodicity of the income stream (para (0031] - "payroll information for the consumer may include payroll information for a plurality of pay periods. The payroll information for the consumer may include net income and gross income paid to the consumer during a pay period").
Regarding claim 8:
Regarding claim 9:  Finicity and Z disclose the method according to claim 1. Finicity further discloses further comprising, requesting, by the financial verification computing apparatus, confirmation that the calculated income is accurate (para (0062] - "thereby verifying ... that the pay stub information is correct and accurate").
Regarding claim 10: Finicity and Z disclose the method according to claim 2. Finicity further discloses wherein the step of determining the calculated income further comprises calculating, by the financial verification computing apparatus, a tax amount and subtracting the tax amount from the income stream (para (0054] - "payroll providers maintain information regarding employees' ... deductions, net pay"). Z discloses wherein the tax amount is based on the zip code (para (1275] - "data mentioned above are expressed in terms of the house address and zip code").
Claims are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0066203 A1 to Finicity Corporation (hereinafter "Finicity") in view of US 2018/0204111 A 1 to Z Advanced Computing, Inc. (hereinafter "Z") in further view of US 2016/0092981 A1 to MasterCard International Incorporated in view of Z.
Regarding claim 11:  MasterCard discloses a method for payment verification (Abstract), the method comprising: receiving, by a financial verification computing apparatus, financial information from one or more financial institutions (para (0060] - "electronic bill payment systems (e.g., MASTERCARD RPPS) ... can receive input in many different formats"); receiving, by the financial verification computing apparatus, first payment information from a user (para (0017] - "data typically will include a due date, a minimum payment due, and a total balance"); determining, by the financial verification computing apparatus, second payment 
Regarding claim 12: MasterCard and Z disclose the method according to claim 11. MasterCard further discloses wherein the first payment information comprises a payment amount and a payment due date (para (0017] - "data typically will include a due date"; para (0098] - "determine whether a payment is payment in full, or just the minimum payment, or some 
Regarding claim 13:  MasterCard and Z disclose the method according to claim 11. MasterCard further discloses wherein the step of determining the second payment information from the financial information further comprising, collecting, by the financial verification computing apparatus, a plurality of financial transactions (para (0098] - "Many transactions, including, for each transaction, a time stamp, biller ID, and amount, will be associated with each customer").
Regarding claim 14: MasterCard and Z disclose the method according to claim 13. MasterCard further discloses further comprising, identifying, by the financial verification computing apparatus, one or more financial transactions from the plurality of financial transactions, wherein each of the one or more financial transactions has a transaction amount within 90% -110% of the payment amount in the first payment information (para (0075] - "also show what percentage of the total amount due the person typically pays each month.").
Regarding claim 15:  MasterCard and Z disclose the method according to claim 14. MasterCard further discloses further comprising, identifying, by the financial verification computing apparatus, a date for each of the one or more financial transactions (para (0098] - "Many transactions, including, for each transaction, a time stamp, biller ID, and amount, will be associated with each customer").
Regarding claim 16: MasterCard and Z disclose the method according to claim 15. MasterCard further discloses wherein the verification result comprises, determining a payment time based on comparing the date for each of the one or more financial transactions with the payment due date (para (0091] - "Customer database 1095 with the customer' s name ... and 
Regarding claim 17: MasterCard and Z disclose the method according to claim 16. MasterCard further discloses wherein the payment time comprises paid early, paid on time, paid somewhat late, or paid very late (para [0100] - "Propensity to pay early or to pay late can be determined").
Regarding claim 18: MasterCard and Z disclose the method according to claim 11. MasterCard further discloses wherein the verification result comprises a graph (para [0077] - "Bar graph 606 shows whether the subject tends to first pay bills for credit card balances or for other items"; para [0123] - "database module 1093 can include ... a graph database").
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATEH M OBAID/Primary Examiner, Art Unit 3627